The concurrence opinion in the above-captioned matter filed on May 16, 2018, and published at 890 F.3d 828, is amended as follows:
At opinion page 838, delete the sentence: < I respectfully suggest that we should take this opportunity to fix this error in our court's precedent with a call of the case en banc.>
And replace the deleted sentence with: < Although the propriety of interlocutory appeals for denials of anti-SLAPP motions was not briefed by the parties in this case, I respectfully suggest that we take the opportunity to fix this error in the future.>
*1225The Petition for Panel Rehearing and Rehearing En Banc remains pending.
IT IS SO ORDERED.